422 F.2d 332
UNITED STATES of America, Appellee,v.Paul Drew HAYNES, Appellant.
No. 13840.
United States Court of Appeals, Fourth Circuit.
Argued March 3, 1970.
Decided March 6, 1970.
Certiorari Denied June 8, 1970.

See 90 S. Ct. 1879.
Patrick G. Cullen, Baltimore, Md., court-appointed counsel, for appellant.
Francis S. Brocato, Asst. U. S. Atty. (Stephen H. Sachs, U. S. Atty., on brief), for appellee.
Before BOREMAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
The appellant, Paul Drew Haynes, was indicted and convicted by a jury on a charge of refusing to report for and submit to induction into the armed forces in violation of Title 50 App. U.S.C. § 462. Upon consideration of the record, briefs, and oral argument we find no reversible error. Therefore, the judgment below will be


2
Affirmed.